Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-41, 45-46, 48-49, 51-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 20110288605) in view of van Dam et al. (US 20090270747).
Regarding claim 31, Kaib discloses a plurality of electrocardiogram (ECG) electrodes 10a, b to sense an ECG signal of a patient (Fig. 1A, Section 0066, the plurality of ECG sensing electrodes are deployed about the body of the patient at spaced apart axial positions generally located in a plane of the heart of the patient. In accordance with one embodiment of the present invention, the ECG sensing electrodes are deployed about the body of the patient in pairs of generally opposed electrodes e.g., ECG sensing electrodes that are integrated into a garment, such as a shirt or vest);
a garment 20a configured for wear by the patient and comprising the plurality of ECG electrodes attached to the garment such that the plurality of ECG electrodes are configured to be located at various positions about a body of the patient (Figs. 1a-e, section 0066,  ECG sensing electrodes that are integrated into a garment, such as a shirt or vest); and a medical device controller 30 operationally coupled to the plurality of ECG electrodes (section 0066, each of the insulated lead wires may be electrically connected to a connector that is received in a receptacle of the control unit. The control unit may be attached to the garment, attached to a belt, received in a holster, or attached to a clip so that it may be easily worn by the patient, or the control unit may be carried with the patient in any other convenient manner. As shown, the electrode system also includes at least one driven ground electrode that is attached to the garment and is electrically coupled to the control unit by an insulated lead wire), the controller comprising a user interface 418, and a processor 410 operationally connected the user interface (Fig. 4, section 0092,  the control unit includes at least one processor, a battery, a data storage, a sensor interface, a therapy delivery interface, and a user interface), receive a monitored ECG signal of the patient during the active monitoring period 710 (Fig. 7, section 0107, the at least one processor monitors and analyzes selected ECG signals from different pairings of ECG sensing electrodes), compare the ECG template to the monitored ECG signal of the patient to determine deviations in one or more points of the monitored ECG signal from the ECG template (sections 0090, 0103, The analyzer can select multiple templates representing different phase angles between ECG sensing electrode leads, or templates representing different planes of view of the patient's heart. Each electrode channel can be auto correlated compared to itself or cross correlated compared with other channels in order to screen out noise and derive additional information. The process described may be modified to include an act of selecting a desired template), determine that the patient is experiencing a cardiac event responsive to the deviations in the one or more points of the monitored ECG signal from the ECG template (section 0109, one processor again determines whether a cardiac arrhythmia has been detected, based upon the ECG signals monitored in act. Where it is determined that a cardiac arrhythmia has not been detected in the different or additional pairings, the at least one processor may simply return to act and continue to monitor the selected ECG signals. However, where it is determined in act that a cardiac arrhythmia, such as ventricular tachycardia or ventricular fibrillation has been detected, the at least one processor may proceed to act), and issue, via the user interface, an alarm based on the determination that the patient is experiencing a cardiac event (Sections 0007, 0106, When there is noise or fall-off, the device issues alarms so that the patient can take action to correct the problem. The at least one processor may also send a message to the user of portable medical device (or a bystander) via the user interface to notify the user that one or more of the ECG sensing electrodes of the selected pairing may have a noise issue or may have at least partially lost contact with the body of the patient, and may further request the user to reposition the ECG sensing electrodes of the selected pairing).
	However Kaib does not specifically state generate an ECG template based on a normal sinus rhythm in the ECG signal of the patient obtained during a baselining period before an active monitoring period begins. van Dam discloses generate an ECG template based on a normal sinus rhythm in the ECG signal of the patient obtained during a baselining period before an active monitoring period begins (section 0030, An ECG morphology template may be generated by digitizing and averaging a predetermined number of consecutively or non-consecutively sensed cardiac cycles, e.g. 3 to 8 cardiac cycles. It is recognized that the stability of the ECG signal can be verified prior to generating the template. For example, template generation may be postponed when the ECG signal is determined to by noisy or the heart rate is not determined to be normal sinus rhythm, i.e. an arrhythmia is being detected). This allows for the proper template acquired and to be used for comparing monitored ECG signals.
Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaib by adding ECG template generation as taught by van Dam in order to facilitate proper template acquired and to be used for comparing monitored ECG signals.
Concerning claim 32, Kaib discloses determine whether the deviations exceed a threshold; and determine that the patient is experiencing the cardiac event based on the deviations exceeding the threshold (section 0109, in response to the confidence level being above a certain threshold, and the cardiac arrhythmia being a type of cardiac arrhythmia for which defibrillation is an appropriate treatment).
With respect to claim 33, Kaib discloses the determined deviations in the one or more points of the monitored ECG signal from the ECG template comprise at least one of magnitude and time deviations (section 0094, 0111, the critical purpose processor is configured to perform critical functions that require real time processing, such as the sampling and analysis of ECG information. The determination as to whether to select new pairs of ECG sensing electrodes may be based upon a number of different criteria, including the number of channels that are capable of being monitored and analyzed at a time, the type of information that is sought, the stage of the cardiac cycle e.g., the diastolic stage, or the systolic stage, the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart e.g., as indicated by PQRST waveform of the ECG signals).
	Regarding claim 34, Kaib discloses the at least one of magnitude and time deviations comprises T wave deviations (section 0111, The determination as to whether to select new pairs of ECG sensing electrodes may be based upon a number of different criteria, including the number of channels that are capable of being monitored and analyzed at a time, the type of information that is sought, the stage of the cardiac cycle e.g., the diastolic stage, or the systolic stage, the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart e.g., as indicated by PQRST waveform of the ECG signals).
Concerning claim 35, Kaib discloses the at least one of magnitude and time deviations comprises QRS width deviations (section 0111, The determination as to whether to select new pairs of ECG sensing electrodes may be based upon a number of different criteria, including the number of channels that are capable of being monitored and analyzed at a time, the type of information that is sought, the stage of the cardiac cycle e.g., the diastolic stage, or the systolic stage, the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart e.g., as indicated by PQRST waveform of the ECG signals).
With respect to claim 36, Kaib discloses the at least one of magnitude and time deviations comprises ST segment length (section 0111, The determination as to whether to select new pairs of ECG sensing electrodes may be based upon a number of different criteria, including the number of channels that are capable of being monitored and analyzed at a time, the type of information that is sought, the stage of the cardiac cycle e.g., the diastolic stage, or the systolic stage, the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart e.g., as indicated by PQRST waveform of the ECG signals)
	Regarding claim 37, Kaib discloses the user interface comprises a speaker configured to provide the alarm audibly (Section 0106, The at least one processor 410 may also send a message to the user of portable medical device (or a bystander) via the user interface to notify the user that one or more of the ECG sensing electrodes of the selected pairing may have a noise issue or may have at least partially lost contact).
Concerning claim 38, Kaib discloses a user interface pod configured to provide the alarm (Section 0106, The at least one processor 410 may also send a message to the user of portable medical device (or a bystander) via the user interface to notify the user that one or more of the ECG sensing electrodes of the selected pairing may have a noise issue or may have at least partially lost contact).
Concerning claim 38, Kaib discloses a user interface pod configured to provide the alarm (Section 0106, The at least one processor 410 may also send a message to the user of portable medical device (or a bystander) via the user interface to notify the user that one or more of the ECG sensing electrodes of the selected pairing may have a noise issue or may have at least partially lost contact).
With respect to claim 39, Kaib discloses at least one therapy electrode configured to provide one or more therapeutic shocks to the patient (section 0012, the ambulatory medical device further comprises a plurality of therapy electrodes integrated into the garment and configured to deliver a defibrillating shock to the body of the patient in response to detection of a treatable cardiac arrhythmia by the cardiac monitoring and arrhythmia detection circuit); and a battery 420 operably coupled to the controller to provide power for the one or more therapeutic shocks (Fig. 4, section 0092, The battery 420 may be a rechargeable three cell 2200 mAh lithium ion battery pack that provides electrical power to the other device components).
	Regarding claim 40, Kaib discloses the processor is further configured to generate the ECG template based on a QRST waveform (section 0111, The determination as to whether to select new pairs of ECG sensing electrodes may be based upon a number of different criteria, including the number of channels that are capable of being monitored and analyzed at a time, the type of information that is sought, the stage of the cardiac cycle e.g., the diastolic stage, or the systolic stage, the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart e.g., as indicated by PQRST waveform of the ECG signals).
Concerning claim 41, Kaib discloses the processor is further configured to generate the ECG template based on a normal ECG signal of the patient (Section 0090, The analyzer can select multiple templates representing different phase angles between ECG sensing electrode leads, or templates representing different planes of view of the patient's heart. Each electrode channel can be auto correlated (compared to itself) or cross correlated (compared with other channels) in order to screen out noise and derive additional information). 
With respect to claim 45, Kaib discloses the processor is further configured to generate the ECG template based on a composite from a plurality of ECG waveforms (sections 0090, 0103, The analyzer can select multiple templates representing different phase angles between ECG sensing electrode leads, or templates representing different planes of view of the patient's heart. Each electrode channel can be auto correlated compared to itself or cross correlated compared with other channels in order to screen out noise and derive additional information. The process described may be modified to include an act of selecting a desired template).
	Regarding claim 46, Kaib discloses the processor is further configured to generate the ECG template based on an ECG signal reflecting a normal heart rate of the patient (sections 0090, 0103, The analyzer can select multiple templates representing different phase angles between ECG sensing electrode leads, or templates representing different planes of view of the patient's heart. Each electrode channel can be auto correlated compared to itself or cross correlated compared with other channels in order to screen out noise and derive additional information. The process described may be modified to include an act of selecting a desired template).
With respect to claim 48, Kaib discloses a motion sensor configured to acquire motion information for the patient (Section 0063, other types of sensors may include activity sensors, such as multiple axis accelerometers, pulse oxygen sensors, temperature sensors, respiratory rate sensors, thoracic impedance sensors, blood pressure sensors, acoustic sensors).
	Regarding claim 49, Kaib discloses receive the motion information from the motion sensor (Section 0063, other types of sensors may include activity sensors, such as multiple axis accelerometers, pulse oxygen sensors, temperature sensors, respiratory rate sensors, thoracic impedance sensors, blood pressure sensors, acoustic sensors); determine an activity level of the patient based upon the motion information;  select an active state ECG template based upon the determined activity level of the patient (Section 0102, such as an activity sensor, indicating strenuous physical activity, to ensure the optimal pairings of ECG sensing electrodes are selected. By re-executing the selection process, either periodically, or in response to detected physical activity, embodiments of the present invention can ensure that those pairings of ECG sensing electrodes providing the highest quality ECG are identified and used for monitoring and analysis); and compare the active state ECG template to the monitored ECG signal of the patient to determine deviations in the one or more points of the monitored ECG signal from the active state ECG template (Sections 0102, 0103, in response to another sensor, such as an activity sensor, indicating strenuous physical activity, to ensure the optimal pairings of ECG sensing electrodes are selected. By re-executing the selection process, either periodically, or in response to detected physical activity, embodiments of the present invention can ensure that those pairings of ECG sensing electrodes providing the highest quality ECG are identified and used for monitoring and analysis. selecting those pairs of ECG sensing electrodes providing the highest quality ECG signal, in terms of signal-to-noise ratio and maximum phase discrimination, it should be appreciated that other criteria may be used. For example, the process described with respect to FIG. 5 may be modified to include an act of selecting a desired template prior to act. The desired template may, for example, reflect different phase angles between ECG sensing electrodes that are desired to be monitored. The acts of selecting and analyzing different ECG sensing electrode pairings could thus select, from among the plurality of ECG sensing electrodes, those pairs of ECG sensing electrodes that provide the highest signal-to-noise ratio from among those pairings that meet the desired phase angle(s) of the template. It should be appreciated that other criterion, other than phase angle, may be reflected in a template, and that multiple templates may be provided and/or selected).
With respect to claim 51, Kaib discloses the processor is further configured to initiate the baselining period in response to one or more of a user-triggered event and an automatic trigger event (Section 0103, The desired template may, for example, reflect different phase angles between ECG sensing electrodes that are desired to be monitored. The acts of selecting and analyzing different ECG sensing electrode pairings could thus select, from among the plurality of ECG sensing electrodes, those pairs of ECG sensing electrodes that provide the highest signal-to-noise ratio from among those pairings that meet the desired phase angle(s) of the template. It should be appreciated that other criterion, other than phase angle, may be reflected in a template, and that multiple templates may be provided and/or selected).
	Regarding claim 52, Kaib discloses the user interface comprises a user interface pod configured to be electrically coupled to the controller (Fig. 4, section 0092, the user interface are coupled to the at least one processor).
Concerning claim 53, Kaib discloses the user interface pod comprises a clip configured to attach the user interface pod to one or more of the garment and clothing of the patient (Section 0066, The control unit may be attached to the garment, attached to a belt, received in a holster, or attached to a clip so that it may be easily worn by the patient, or the control unit may be carried with the patient in any other convenient manner).
Claim Objections
Claims 43-44, 47, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-41, 45-46, 48-49, 51-53  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

/J.C.M/Primary Examiner, Art Unit 3792